Citation Nr: 1603550	
Decision Date: 02/02/16    Archive Date: 02/11/16

DOCKET NO.  08-26 410A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include claustrophobia, major depressive disorder, bipolar disorder, and PTSD. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

Carole Kammel, Counsel

INTRODUCTION

The Veteran served on active duty in the United States Navy (USN) from November 1965 to October 1969.  The Veteran was assigned to the USS RANGER (CVA-61) from August 1966 to October 1969, except for a period of temporary duty in March and April 1967.  His awards and decorations included the Vietnam Service Medal and the Vietnam Campaign Medal.  The appellant, the Veteran's spouse, was appointed his custodian.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  By that rating action, the RO denied service connection for an acquired psychiatric disorder, claimed as organic brain syndrome and bipolar disorder.  

In October 2006, the RO found the Veteran incompetent to manage his payment of VA funds.  Later that month, his wife, the appellant in this case, was appointed his custodian.

Regarding characterization of the claim on appeal, in its February 2011 and May 2014 remands, the Board noted that the Veteran had filed other claims for service connection for various acquired psychiatric disorders, notably claustrophobia and a cognitive disorder with bipolar disorder.  As referenced by the Board in its previous remands, the RO, in final and unappealed February 1995 (erroneously referenced as "November 1991") and September 2006 rating actions, denied service connection for claustrophobia and a cognitive disorder with bipolar disorder, respectively.  (See February 1995 and September 2006 rating actions, respectively).  In addition, by a final March 2010 rating action, the RO declined to reopen open a previously denied claim for service connection for a cognitive disorder with bipolar disorder.  (See March 2010 rating action).  Thus, the Board determined in February 2011 and May 2014, that the claims for service connection for claustrophobia and cognitive disorder with bipolar disorder were separate claims from the current claim for service connection for PTSD, which was filed by the Veteran in April 2007.  (See February 2011 and May 2014 Board remands, citing Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); see also Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996)).  

Upon further reflection of the current record, notably an October 2012 statement from the Veteran, wherein he maintained that his claustrophobia had led to his bipolar disorder which, in turn, was the premise for his PTSD, the Board now finds that the claim for service connection for PTSD is an extension of the previous claims for service connection for acquired psychiatric disorders, namely claustrophobia and cognitive disorder with bipolar disorder.  In light of the foregoing, the Board has correctly characterized the current issue on appeal as entitlement to service connection for an acquired psychiatric disorder, to include claustrophobia, cognitive disorder with bipolar disorder and PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1, 8 (2009) (advantages of treating separate diagnoses as separate claims in cases to reopen do not exist where separate diagnoses are rendered for the same reported symptoms during the initial processing of a claim for benefits).  Id.

Finally, the Board notes that the above-referenced February 1995 rating action did not because final due to the receipt of VA treatment records that were received within a year of the decision (July 1995) and disclosed that the Veteran was to be reevaluated for possible PTSD and that he had been diagnosed with major depressive disorder--a finding that was the reason for the RO's February 1995 denial (e.g., no evidence of record of any neurosis or psychosis).  (See VA treatment records, received and uploaded to the Veteran's Veterans Benefits Management System (VBMS) electronic record on July 12, 1995)).  Thus, the February 1995 rating action did not become final and new and material evidence is not required to reopen the current claim.  38 C.F.R. § 3.156(b) (2015).  Furthermore, the record shows that after the September 2006 rating decision, wherein the RO denied service connection for cognitive disorder with bipolar disorder, the Veteran submitted a timely Notice of Disagreement and therefore the decision did not become final.  As such, the Board finds that this appeal stems from the September 2006 rating decision and thus has identified the issue on appeal as stated on the title page.

In January 2011, during the course of the appeal, the Veteran testified before a hearing at the RO before a Veterans Law Judge.  The appeal was remanded in February 2011 for additional development of the record.  In July 2014, the Veteran was informed that the VLJ who held the January 2011 hearing was no longer employed by the Board and that he was entitled to an additional hearing.  See 38 C.F.R. § 7107(c) (West 2014).  In August 2014, the Board remanded the claim to have the Veteran scheduled for a hearing before another VLJ.  In an April 2015 statement, the Veteran's representative indicated that the Veteran requested that his hearing be canceled and that his claim be forwarded to the Board.  38 C.F.R. § 20.704(e)(2015).

The issue of entitlement to service connection for a pain disorder as secondary to an acquired psychiatric disorder has been raised by the record on VA Form 21-4138, Statement in Support of Claim, dated and signed by the Veteran in September 2012, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required on his part.



REMAND

Unfortunately, a remand is required in this appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  Specifically, the AOJ is to schedule the Veteran for a VA examination to determine the nature and extent of any acquired psychiatric disorder, to include his diagnosed PTSD, cognitive disorder with bipolar disorder and claustrophobia.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2014); 38 C.F.R. § 3.159(c), (d) (2015).

The Veteran seeks service connection for an acquired psychiatric disorder, to include cognitive disorder with bipolar disorder, PTSD and claustrophobia.  

Service connection specifically for PTSD requires: (1) medical evidence establishing a diagnosis of the disorder; (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) a link established by medical evidence, between current symptoms and an in-service stressor.  38 C.F.R. § 3.304(f).  The PTSD diagnosis must be made in accordance with the criteria of Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).  38 C.F.R. § 4.125(a) (2015).

The evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD will vary depending upon whether a veteran engaged in "combat with the enemy."  See Gaines v. West, 11 Vet. App. 353, 359 (1998).  If VA determines that a veteran engaged in combat with the enemy and his alleged stressor is combat-related, then his lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required - provided that such testimony is found to be "satisfactory," i.e., credible and "consistent with circumstances, conditions or hardships of service."  See 38 U.S.C.A. 1154(b) (West 2014); 38 C.F.R. 3.304(f)(1); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

If, however, the alleged stressor is not combat-related, then the veteran's lay testimony, in and of itself, is not sufficient to establish the occurrence of the alleged stressor. Instead, the record must contain evidence that corroborates his testimony or statements.  See Cohen v. Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 395 (1996). 

Recent regulatory amendments changed the evidentiary standards regarding stressors based on a veteran's fear of hostile military or terrorist activity.  38 C.F.R. § 3.304(f)(3) (2015).  In this case, the recent amendments do not apply because the Veteran's stressors do not relate to his fear of hostile military or terrorist activity.  Id.  Thus, the record must contain credible evidence confirming that the Veteran's alleged stressors occurred during service. 

As noted in the Introduction, the Veteran maintains that his claustrophobia had led to his bipolar disorder which, in turn, was the premise for his PTSD.  He maintains that his claustrophobia is the result of having to build missiles on the bottom of the aircraft carrier, USS RANGER (CVA-61).  He contends that he sought psychiatric treatment for his claustrophobia during military service.  He maintains that his PTSD is the result of the following three (3) stressors:  (1) His job manufacturing  illegal bombs/missiles aboard the bottom of the USS RANGER (CVA-61) during the Vietnam War; (2) The killing of a young boy in the Philippines which he witnessed while on liberty from his ship, USS RANGER (CVA-61) between December 1967 and January 1968; and, (3) Sudden death of a friend while in service when a hanger strap broke and hit him in the head in October 1967 or June to July 1968.  (See VA Form 21-4138, Statement in Support of Claim, dated and signed by the Veteran in October 2007; January 2011 Transcript (T.); Veteran's representative's December 2015 written argument to the Board)).

The Board notes that the Veteran's third stressor could not be verified by the United States Army and Joint Service Records Research Center (JSRRC)  (See JSRRC's July 2012 response to the RO's request for stressor verification and RO's August 2012 Memorandum of Formal finding of a lack of information required to corroborate stressor(s) associated with a claim for service connection for PTSD).  

Notwithstanding the foregoing, regarding the Veteran's remaining two (2) stressors (i.e., having to build illegal bomb/missiles and having witnessed the death of a boy by Filipino police while on liberty from serving aboard the USS RANGER (CVA-61) in late 1967 and early January 1968), his military personnel records, to include his DD 214 and deck logs for the USS RANGER (CVA-61) for the period from December 1, to December 31, 1967, pertinently reflect that he served aboard the USS RANGER (CVA-61) from August 1966 to October 1969; that his miliary occupational specialty (MOS) was an ordinance mechanic; and, that he took courses in nuclear weapons loading and CVA/CVS air launching weapons.  In addition, deck logs for the USS RANGER (CVA-61) for the above-cited time period also reflect that it was stationed at Subic Bay, Philippines.  Finally, statements, prepared by the Veteran's service mates, G. L. and W. H., dated in September and December 2010, respectively, verify that Filipino military police had shot a boy in the head after he stole a wristwatch from a United States sailor and that the Veteran had witnessed the incident during the period from late December 1967 to January 1968 while on liberty in Olongapo, Philippines (See September and December 2010 statements, prepared by G. L. and W. H., respectively).  

In view of the foregoing, the Board finds the Veteran's two remaining stressors (i.e., having to build bomb/missiles and having witnessed the death of a boy by Filipino police while serving about the USS RANGER (CVA-61) in late 1967 and early January 1968) to be consistent with the time, place, and circumstances of his military service.  38 U.S.C.A. § 1154(a)  (West 2014).

The Veteran's service treatment records confirm that he sought treatment for claustrophobia/nervousness.  A service treatment record, dated in February 1968, reflects that the Veteran complained of having nervousness/claustrophobia while stationed aboard the USS RANGER (CVA-61).  At that time, the examining clinician noted that the Veteran had had claustrophobia since childhood (age 5 or 6).  The Veteran was prescribed Lithium.  The examiner noted that the Veteran was going to try to get his MOS changed to the flight deck.  The Veteran continued to seek treatment for his claustrophobia through the month of February (1968).  A September 1969 service separation examination report reflects that the Veteran was found to have been psychiatrically "normal."  

Post-service evidence of record reflects that the Veteran has been diagnosed as having claustrophobia, major depressive disorder, cognitive disorder with bipolar disorder, and PTSD-childhood and military.  These reports show that the Veteran's diagnosis of PTSD was based on his childhood and military service, notably his report of him having dropped bombs and having witnessed the death of a child.  (e.g., July 2007 VA treatment report).  The July 2007 and other VA clinicians who diagnosed the Veteran with the same diagnosis throughout the appeal did not provide any rationale for their respective diagnoses.  Thus, the Board finds them to be of minimal probative value in evaluating the claim.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008).

Thus, considering the aforementioned psychiatric diagnoses, the Veteran's confirmed stressors of having built bombs while serving aboard the USS RANGER (CVA-61) and having witnessed the death of a young boy by Filipino military police, as well as service treatment records reflecting treatment for nervousness and claustrophobia in February 1968, an adequate VA examination and opinion is needed to assist in determining whether the Veteran has a currently diagnosed acquired psychiatric disability, to include PTSD, cognitive disorder with bipolar disorder, and claustrophobia, and if so, whether such acquired psychiatric disorder was caused by or is related to his active service or whether such disability preexisted and was aggravated by the Veteran's active service. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA mental disorders examination.  The Veteran's Veterans Benefits Management System (VBMS) and Virtual VA electronic records and a copy of this remand are to be made available to and reviewed by the examiner in connection with the examination to determine the current nature and etiology of the Veteran's acquired psychiatric disability, to include PTSD, claustrophobia and cognitive disorder with bipolar disorder.  The examination report is to contain a notation that the examiner reviewed electronic records, to include the Veteran's service records. 
   
The examiner is hereby advised that the following stressors have been found to have been consistent with the Veteran's circumstances of his miliary service: please note that the record contains several reported stressors for the Veteran's PTSD disability, which include:  (i) having to build bomb/missiles while serving as an ordinance mechanic aboard the USS RANGER (CVA -61) from August 1966 to October 1969; and, (ii) having witnessed the killing of a young boy in the Philippines by the Filipino military police while on liberty during his assignment to the USS RANGER (CVA-61) between December 1967 and January 1968.  

The records also discloses other stressors, such as childhood claustrophobia and abuse.  (See July 2007 VA treatment report).  
   
The examiner must also review the USS RANGER's deck logs for the period from December 1 to December 31, 1967, reflecting that the Veteran was stationed in Subic Bay, Philippines.  
   
The examiner is asked to answer the following, as posed: 

(a) Does the Veteran meet the diagnostic criteria for PTSD as defined by the American Psychiatric Association 's Diagnostic and Statistical Manual for Mental Disorders?  If so, is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's PTSD: (i) is causally linked to the Veteran's confirmed/accepted stressors of having built bombs/missiles while serving as an ordinance mechanic aboard the USS RANGER (CVA-61) and/or having witnessed the death of a boy by Filipino military police in late 1967 to early 1968;  
   
(b) Has the Veteran developed an acquired psychiatric disability(ies) other than PTSD, and; if so, please specify the diagnosis (or diagnoses).  The examiner is then asked, to furnish an opinion with respect to whether it is at least as likely as not (50 percent or greater probability) that any current diagnosis of a psychiatric disorder (other than PTSD): (i) had its clinical onset during the Veteran's active service or, (ii) that such a disorder was caused by any event or incident that occurred during his active service, to include the in-service stressors listed above; and, 
   
(c) Is there clear and unmistakable evidence (i.e., obvious, manifest and undebatable) that any acquired psychiatric disorder (either PTSD or an acquired psychiatric disability other than PTSD, such as claustrophobia) preexisted the Veteran's entry into active service? 

(d) For any current acquired psychiatric disability (either PTSD or an acquired psychiatric disability other than PTSD, such as claustrophobia) that is found to have clearly and unmistakably preexisted service, the examiner should then provide an opinion as to whether there is clear and unmistakable evidence (obvious, manifest and undebatable) that it was not aggravated beyond its natural progress therein? 

2.  Ensure the examiner's opinions are responsive to these determinative issues of current diagnoses, etiologies, and current severity of these disabilities at issue in this appeal.  If not, return the report for all necessary additional information.  38 C.F.R. § 4.2 (2015).

3.  Readjudicate the claim in light of this and all other additional evidence.  If the claim continues to be denied or is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them time to respond to it before returning the electronic record to the Board for further appellate consideration of the claim.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

